 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19   PageID.1   Page 1 of 52




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

BURNS & WILCOX, LTD.                           Hon.
a Michigan corporation,                        Case No.

     Plaintiff,

v.

CRC INSURANCE SERVICES INC., an Alabama
corporation; DONALD RICHARD CARSON, SR.,
an individual resident of Texas; SHEILA A. HAILEY, an
individual resident of Texas; DONALD R. CARSON, JR.,
an individual resident of Texas; GREGORY T. WATSON,
an individual resident of North Carolina; WILLIAM LEE
COLEMAN, an individual resident of North Carolina;
PAIGE GIBSON, an individual resident of North Carolina,
AMANDA N. RUPPEL, an individual resident of Florida,
STEVE PAGE, an individual resident of Florida,
JOHN B. SUTTON, an individual resident of Florida, and
ALICIA APPEL, an individual resident of Florida,
jointly and severally.

     Defendants.
_________________________________________________/

MANTESE HONIGMAN, P.C.
Attorneys for Plaintiff
Gerard V. Mantese (P34424)
Douglas L. Toering (P34329)
Kenneth R. Chadwell (P39121)
1361 E. Big Beaver Road
Troy, MI 48083
(248) 457-9200
gmantese@manteselaw.com
dtoering@manteselaw.com
kchadwell@manteselaw.com

              VERIFIED COMPLAINT AND JURY DEMAND
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.2    Page 2 of 52




              VERIFIED COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff BURNS & WILCOX, LTD. by and through its

attorneys, Mantese Honigman, P.C. and for its VERIFIED COMPLAINT against

Defendants DONALD RICHARD CARSON, SR., CRC INSURANCE SERVICES

INC., SHEILA A. HAILEY, DONALD R. CARSON, JR., GREGORY T.

WATSON, WILLIAM LEE COLEMAN, PAIGE GIBSON, AMANDA RUPPEL,

STEVEN PAGE, JOHN B. SUTTON, and ALICIA APPEL, states as follows:

                               INTRODUCTION

      1.    As set forth more fully below, this case arises out of a targeted scheme:

(1) to improperly solicit and hire employees from Plaintiff BURNS & WILCOX,

LTD. (“BURNS & WILCOX”), one of North America’s leading insurance

wholesale brokers and underwriting managers, for the benefit of Defendant CRC

INSURANCE SERVICES INC. (“CRC”), a direct competitor of BURNS &

WILCOX; and (2) to wrongfully gain access to (and use) confidential, proprietary

information and trade secrets belonging to BURNS & WILCOX, for the benefit of

CRC and to the detriment of BURNS & WILCOX.

      2.    On Friday morning, October 18, 2019, Defendant Donald Richard

Carson, Sr. (“Carson, Sr.”) was working at the Dallas/Ft. Worth office of BURNS

& WILCOX. He was serving as a corporate officer (Executive Vice President and




                                         2
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.3   Page 3 of 52




Managing Director) and had been employed at BURNS & WILCOX for more than

30 years.

      3.     That afternoon Carson, Sr. stood up on a table at Burns & Wilcox’s

Dallas/Ft. Worth office and announced to the gathered employees that he was

immediately resigning from BURNS & WILCOX, to work with the Dallas office of

Defendant CRC.

      4.     At that same meeting, two other key BURNS & WILCOX employees

(Defendants Sheila Hailey and Don R. Carson, Jr.) from the Dallas/Ft. Worth office

also announced their resignations to join Carson, Sr. at his new employer, the Dallas

office of Defendant CRC.

      5.     Just days previously, two other key BURNS & WILCOX employees

from its Charlotte, North Carolina office had abruptly resigned to move to the CRC

office in North Carolina, and three additional key employees from BURNS &

WILCOX’S Tampa, Florida office also abruptly resigned, to join CRC’s Florida

office.

      6.     One week later, two more BURNS & WILCOX employees abruptly

resigned from BURNS & WILCOX: one more from the North Carolina office and

one from the Tampa office.

      7.     For the reasons set forth below, BURNS & WILCOX believes that

Carson, Sr. has been and is continuing to improperly solicit BURNS & WILCOX


                                         3
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.4   Page 4 of 52




employees for CRC, is violating his fiduciary obligations to BURNS & WILCOX,

is wrongfully providing to CRC confidential, proprietary information and trade

secrets belonging to BURNS & WILCOX, is encouraging BURNS & WILCOX

employees to violate their contractual obligations to BURNS & WILCOX, and that,

unless stopped, he and other defendants will continue to improperly solicit and hire

BURNS & WILCOX employees for CRC, and will wrongfully and improperly use

confidential and proprietary business information belonging to BURNS & WILCOX

to do so.

        8.    Plaintiff BURNS & WILCOX demands trial by jury as to all issues and

all parties as to which there has been no contractual waiver of the right to trial by

jury.

                THE PARTIES, JURISDICTION AND VENUE

        9.    Plaintiff BURNS & WILCOX is a large insurance wholesale broker

and underwriting manager that specializes in securing insurance coverage for hard-

to-place risks across the United States and Canada.

        10.   BURNS & WILCOX is a Michigan corporation, and it maintains its

principal place of business and corporate headquarters in Farmington Hills,

Michigan.

        11.   BURNS & WILCOX also maintains United States offices in:

Birmingham, AL; Scottsdale, AZ; Little Rock, AR; Fresno, Los Angeles,


                                         4
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.5   Page 5 of 52




Sacramento, San Diego, San Francisco and Woodland Hills, CA; Denver and Fort

Collins, CO; Daytona Beach, Orlando, and Tampa, FL; Atlanta, GA; Chicago, IL;

Indianapolis, IN; Overland Park, KS; Baton Rouge, Monroe and New Orleans, LA;

Baltimore, MD, Grand Rapids, MI, Minneapolis, MN, St. Louis, MO; Las Vegas

NV; Parsippany, NJ; Albuquerque, NM; Charlotte, Morehead City and Wilmington,

NC; New York City, NY; Cleveland, OH; Philadelphia and Pittsburgh, PA;

Charleston and Myrtle Beach, SC; Nashville, TN; Dallas and North Dallas, Frisco,

Houston, and San Antonio, TX; and Milwaukee, WI.

      12.   BURNS & WILCOX employs approximately 995 employees across the

United States.

      13.   Defendant CRC INSURANCE SERVICES INC. operates as a

wholesale insurance broker that offers property insurance for various risks. CRC

operates across the United States, and it has offices in many of the same locations

that BURNS & WILCOX has offices.

      14.   CRC is a competitor of BURNS & WILCOX.

      15.   CRC is a subsidiary of BB&T Corporation, a bank holding company

based in Winston-Salem, that operates branches in 15 states and offers banking,

securities brokerage, asset management, mortgage and insurance products and

services.




                                        5
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.6   Page 6 of 52




      16.    Upon information and belief, CRC Insurance Services, Inc. is a citizen

of the State of Alabama.

      17.    Upon information and belief, CRC is an Alabama corporation, and its

principal place of business and corporate headquarters is located at 1 Metroplex

Drive Suite 400 Birmingham, AL 35209.

      18.    According to its website, CRC maintains offices in at least the

following locations in the United States: Chicago, IL; Denver, CO; Detroit, MI; Ft.

Worth, San Antonio, and Houston, TX; Jackson, MS; Kansas City and St. Louis,

MO; Little Rock, AR; Los Angeles, Sacramento, San Francisco, San Diego and

Woodland Hills, CA; Minneapolis, MN; New Orleans, LA; Oxford, MS;

Philadelphia PA; Salt Lake City, UT, and Scottsdale, AZ.

      19.    Upon information and belief, CRC does business in the State of

Michigan out of its “Detroit” office location at 40600 Ann Arbor Rd. E., Suite 201,

Plymouth, MI 48170.

      20.    CRC Insurance Services, Inc. carries on a continuous and systematic

part of its general business within the State of Michigan.

      21.    However, upon information and belief, CRC Insurance Services, Inc. is

not a citizen of the State of Michigan.

      22.    Upon information and belief, Defendant DONALD RICHARD

CARSON, SR., is a citizen of the State of Texas.


                                          6
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19     PageID.7   Page 7 of 52




      23.    Before he resigned on October 18, 2019, Carson Sr. was a corporate

officer of BURNS & WILCOX (Executive Vice President, Managing Director), one

of only four executive vice presidents of BURNS & WILCOX. Carson, Sr. had also

been Managing Director for about 20 years prior to becoming Executive Vice

President.

      24.    For many of Carson Sr’s 30+ years of employment with BURNS &

WILCOX, he was the highest-paid employee in the company.

      25.    Upon information and belief, Defendant SHEILA A. HAILEY is a

citizen of the State of Texas.

      26.    Until she resigned on October 18, 2019, Ms. Hailey was a corporate

officer of Burn & Wilcox (Corporate Vice President & Director, Underwriting and

Operations) and she worked at the Dallas/Ft. Worth BURNS & WILCOX office,

along with Carson, Sr.

      27.    On or about December 31, 2018, Ms. Hailey electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
                                       7
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.8    Page 8 of 52




      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      28.    Upon information and belief, Defendant DONALD CARSON, JR. is

a citizen of the State of Texas.

      29.    Until he resigned on October 18, 2019, Donald Carson, Jr. (“Carson

Jr.”) worked at the Dallas/Ft. Worth office of BURNS & WILCOX, along with

Carson, Sr., and Ms. Hailey.

      30.    On or about December 31, 2018, Carson, Jr. electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
                                         8
 Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.9    Page 9 of 52




      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      31.    Upon information and belief, Defendant GREGORY T. WATSON is

a citizen of the State of North Carolina.

      32.    Until October 9, 2019 when he resigned, Mr. Watson was the Managing

Director at the three North Carolina offices of BURNS & WILCOX.

      33.    On or about March 18, 2019, Mr. Watson signed BURNS &

WILCOX’s Management Bonus Agreement, which addresses various issues

relevant to this lawsuit (including non-solicitation, confidential information and

non-disclosure obligations), and which contains the following provision:

      7. GENERAL PROVISIONS . . .
      g. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
                                            9
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.10    Page 10 of 52




      Michigan. [EX 2, BURNS & WILCOX’s 2018 Management Bonus
      Agreement, signed by Watson].

      34.    Upon   information    and    belief,   Defendant   WILLIAM          LEE

COLEMAN is a citizen of the State of North Carolina.

      35.    Until he resigned on October 16, 2019, Mr. Coleman worked in the

Charlotte, North Carolina office of BURNS & WILCOX.

      36.    On or about December 4, 2018, Mr. Coleman electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].




                                         10
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.11    Page 11 of 52




      37.    Upon information and belief, Defendant PAIGE GIBSON is a citizen

of the State of North Carolina.

      38.    Until she resigned on October 24, 2019, Ms. Gibson was an

Underwriting Manager in the Charlotte, North Carolina office of BURNS &

WILCOX.

      39.    On or about January 10, 2019, Ms. Gibson electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      40.    Upon information and belief, Defendant AMANDA N. RUPPEL is a

citizen of the State of Florida.
                                        11
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.12   Page 12 of 52




      41.    Until she resigned on or about October 16, 2019, she was the Managing

Director at the Tampa office of BURNS & WILCOX.

      42.    On or about May 24, 2019, Ms. Ruppel signed BURNS & WILCOX’s

Management Bonus Agreement, which addresses various issues relevant to this

lawsuit (including non-solicitation, confidential information and non-disclosure

obligations), and which contains the following provision:

      7. GENERAL PROVISIONS . . .
      g. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 3, BURNS & WILCOX’s 2018 Management Bonus
      Agreement, signed by Ruppel].

      43.     Upon information and belief, Defendant STEVE PAGE is a citizen of

the State of Florida.

      44.    Until he resigned on or about October 17, 2019, he worked in the

Tampa, Florida office of BURNS & WILCOX.

      45.    On or about December 20, 2018, Mr. Page electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses
                                        12
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.13    Page 13 of 52




various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      46.    Upon information and belief, Defendant JOHN B. SUTTON is a

citizen of the State of Florida.

      47.    Until Mr. Sutton resigned on or about October 17, 2019, he worked in

the Tampa, Florida office of BURNS & WILCOX.

      48.    On or about December 18, 2018, Mr. Sutton electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:
                                        13
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.14    Page 14 of 52




      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      49.    Upon information and belief, Defendant ALICIA APPEL is a citizen

of the State of Florida.

      50.    Until she resigned on October 25, 2019, Ms. Appel was a Senior

Underwriter in the Tampa, Florida office of BURNS & WILCOX.

      51.    On or about December 20, 2018, Ms. Appel electronically signed

BURNS & WILCOX’s Individual Production Award Agreement, which addresses

various issues relevant to this lawsuit (including non-solicitation, confidential

information and non-disclosure obligations), and which contains the following

provision:

      7. GENERAL PROVISIONS . . .
      i. Choice of Law and Venue. This Agreement is made in Michigan
      and shall be governed in all respects under the laws of the State of
      Michigan without respect to any other state’s choice of law rules,
      statutes or regulations. Venue of any action regarding the terms and
                                        14
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.15   Page 15 of 52




      conditions of this Agreement or any action arising under this
      Agreement shall be brought in the State courts of Michigan in Oakland
      County, Michigan or in the Federal court for the Eastern District of
      Michigan, Southern Division. Employee waives any objections
      Employee may have to lack or [sic] personal jurisdiction or venue in
      any Michigan court. Both parties hereby waive any defense to lack of
      jurisdiction, improper forum, forum non conveniens, or improper
      venue, and waive any right to attempt to seek a change of venue or
      change of forum in the event an action is properly filed in the State of
      Michigan. [EX 1, BURNS & WILCOX’s 2018 Individual Production
      Award Agreement].

      52.    The amount in controversy in this matter exceeds an aggregate of

$75,000.00 and BURNS & WILCOX also seeks equitable relief.

      53.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1).

      54.    Jurisdiction is also proper in this Court pursuant to 28 U.S.C. § 1331

and 28 U.S.C. § 1367(a).

      55.    Venue is proper in this Court pursuant to the terms of the agreements

quoted above as to seven Defendants.

      56.    Venue is proper in this Court as to all Defendants pursuant to 28 U.S.C.

§ 1391.

                           GENERAL ALLEGATIONS

      57.    BURNS & WILCOX operates, among other things, as national

wholesalers in the insurance industry, both as a broker and managing general agent.

This segment of the insurance industry is extremely competitive and most of the

large companies in this industry operate offices in multiple states.


                                         15
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.16    Page 16 of 52




      58.    In light of the highly competitive nature of this industry, BURNS &

WILCOX has always taken steps to safeguard and protect its confidential and

proprietary information and trade secrets. Among other things, BURNS & WILCOX

has required its personnel to sign detailed agreements acknowledging these facts,

and agreeing to protect and safeguard this material.

      59.    In 2018, BURNS & WILCOX revised its agreements to ensure that its

agreements conform to industry standards.

      60.    As a result of the 2018 revisions, the terms of the two key Agreements

at issue in this lawsuit (BURNS & WILCOX’s Individual Production Award

agreement and its Management Bonus Agreement), are consistent with similar

agreements in effect in the large companies with whom BURNS & WILCOX

competes. This includes specifically the non-solicitation, non-competition and non-

disclosure clauses of BURNS & WILCOX’s agreements.

      61.    In relevant part, the BURNS & WILCOX Individual Production Award

Agreement, provides as follows:

      5.    NON-SOLICITATION;      NON-COMPETITION;
      CONFIDENTIAL INFORMATION AND NON-DISCLOSURE

      a. Confidentiality/Non-Disclosure Obligation.

             i. Employee shall not disclose to anyone in any way, directly or
      indirectly, Employer’s Confidential Information or improperly make
      use of Employer’s Confidential Information both during Employee’s
      employment with Employer and at any time after Employee’s
      employment with Employer terminates or expires, whether such
                                         16
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.17    Page 17 of 52




     termination is voluntary or involuntary. Specifically, but not by way of
     limitation, except as necessary for the performance of Employee’s
     duties and responsibilities for Employer, at no time during or after
     Employee’s employment with Employer, shall Employee directly or
     indirectly (nor instruct, request or encourage any other person or entity
     to directly or indirectly) use any trade secret or confidential or
     proprietary information (including, but not limited to, agent lists, client
     lists, contract terms, ratings, expirations, renewals, business plans,
     costs, pricing and/or financial information) belonging to Employer. **
     *

     b. Return of Company Property. Employee agrees that all
     Confidential Information, whether embodied in hard copy, electronic
     media, or other forms, or copies thereof, is the property of Employer
     exclusively. Employee agrees that upon the termination or cessation of
     Employee’s employment with Employer, whether voluntary or
     involuntary, that Employee will immediately return to Employer all
     Confidential Information, Company property, and client property, in
     any form, including, but not limited to, hard copy and electronic form,
     and in any media in which such information is recorded or stored. . .
     Employee agrees and acknowledges that any Confidential Information
     given to Employee by Employer or that Employee is permitted to use
     for Employee’s employment Employer [sic] remains Employer’s
     property and that Employee has no rights to keep such things, use them
     for non-Company use, retain them upon Employee’s termination or
     cessation of Employee’s employment with Employer, or use them in
     competition against Employer at any time. * * *

     d. Restrictive Covenants. Employee agrees further that in order to
     preserve the confidentiality of the Confidential Information, to prevent
     the theft or misuse of the Confidential Information, to protect
     Employer’s client and account relationships, with both its prospective
     and existing clients, to protect its client goodwill, and to protect
     Employer from improper or unfair competition, Employee shall not,
     directly or indirectly, during Employee’s employment and for a period
     of two (2) years from the date Employee’s employment with Employer
     ends, terminates or expires, for any reason whatsoever, whether such
     termination or expiration is voluntary or involuntary, perform any of
     the following activities.


                                         17
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.18    Page 18 of 52




            i. Non-Solicitation of Company Officers, Employees, or
     Contractors. Employee will not, directly or indirectly, solicit, divert,
     or attempt to solicit or divert, from Employer any officer, employee,
     contractor or any person providing services to, or on behalf of,
     Employer, or influence any such person to no longer serve as an officer,
     employee or contractor, or provide services to, or for, Employer.

             ii. Non-Solicitation of Company Clients and Accounts.
     Employee will not: (i) call upon, contact, solicit, divert, service, or
     accept any business from any Burns & Wilcox client or account for the
     purposes of directly or indirectly providing any services or products
     similar to those offered by Employer, including, but not limited to,
     distribution, underwriting, financing, claims, loss control and/or audits;
     (ii) directly or indirectly solicit, divert, service or accept on behalf of
     any new employer or new entity any insurance policy for a particular
     insured party for which insured party the Employee had provided such
     services or attempted to provide services in the two years prior to the
     end of Employee’s employment with Employer. For the purposes of
     this Agreement, “client” or “account” shall include any insurance
     solicitor, insurance agent, insurance broker, insurance producer,
     insurance wholesaler, managing general agent, risk manager, third
     party administrator or otherwise with whom Employee had written,
     quoted or been asked to write or quote contracts and/or policies,
     facilitated placement or otherwise provided brokerage services to on
     behalf of Employer during the two (2) years preceding the date of
     Employee’s termination and/or resignation from Employer. For the
     purposes of this Agreement, “account” shall include any insurance
     policy Employer had written, quoted or been asked to write or quote
     during the two (2) years preceding the date of Employee’s termination
     and/or resignation from Employer.

            iii. Non-Competition. During the Employee’s employment with
     Employer, Employee shall not directly or indirectly engage in any
     action or provide support, assistance or services to any other person or
     entity, if such activity would constitute competition with Employer’s
     business. This prescription shall not apply to solely passive
     investments to which Employee provides no advisory, employment or
     solicitation services. [EX 1, BURNS & WILCOX’s 2018 Individual
     Production Award Agreement].


                                         18
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.19   Page 19 of 52




       62.    On or about December 31, 2018, Defendant Hailey electronically

signed this 2018 Individual Production Award Agreement. [EX 4, Hailey

Acknowledgement Status Report].

       63.    On or about December 31, 2018, Defendant Carson, Jr. electronically

signed this 2018 Individual Production Award Agreement. [EX 5, Carson, Jr.

Acknowledgement Status Report].

       64.    On or about December 4, 2018, Defendant Coleman electronically

signed this 2018 Individual Production Award Agreement. [EX 6, Coleman

Acknowledgement and Status Report].

       65.    On or about January 10, 2019, Defendant Gibson electronically signed

this   2018    Individual   Production   Award   Agreement.    [EX    7,   Gibson

Acknowledgement and Status Report].

       66.    On or about December 20, 2018, Defendant Page electronically signed

this 2018 Individual Production Award Agreement. [EX 8, Page Acknowledgement

and Status Report].

       67.    On or about December 18, 2018, Defendant Sutton electronically

signed this 2018 Individual Production Award Agreement. [EX 9, Sutton

Acknowledgement and Status Report].




                                         19
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19          PageID.20    Page 20 of 52




       68.    On or about December 20, 2018, Defendant Appel electronically signed

this   2018    Individual   Production     Award     Agreement.     [EX     10,      Appel

Acknowledgement and Status Report].

       69.    In relevant part, the BURNS & WILCOX Management Bonus

Agreement is almost identical to the above Agreement, and it provides as follows:

       5.    NON-SOLICITATION;      NON-COMPETITION;
       CONFIDENTIAL INFORMATION AND NON-DISCLOSURE

       a. Confidentiality/Non-Disclosure Obligation.

              i. Employee shall not disclose to anyone in any way, directly or
       indirectly, Employer’s Confidential Information or improperly make
       use of Employer’s Confidential Information both during Employee’s
       employment with Employer and at any time after Employee’s
       employment with Employer terminates or expires, whether such
       termination is voluntary or involuntary. Specifically, but not by way of
       limitation, except as necessary for the performance of Employee’s
       duties and responsibilities for Employer, at no time during or after
       Employee’s employment with Employer, shall Employee directly or
       indirectly (nor instruct, request or encourage any other person or entity
       to directly or indirectly) use any trade secret or confidential or
       proprietary information (including, but not limited to, agent lists, client
       lists, contract terms, ratings, expirations, renewals, business plans,
       costs, pricing and/or financial information) belonging to Employer. * *
       *

       b. Return of Company Property. Employee agrees that all
       Confidential Information, whether embodied in hard copy, electronic
       media, or other forms, or copies thereof, is the property of Employer
       exclusively. Employee agrees that upon the termination or cessation of
       Employee’s employment with Employer, whether voluntary or
       involuntary, that Employee will immediately return to Employer all
       Confidential Information, Company property, and client property, in
       any form, including, but not limited to, hard copy and electronic form,
       and in any media in which such information is recorded or stored. . .
                                           20
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.21    Page 21 of 52




     Employee agrees and acknowledges that any Confidential Information
     given to Employee by Employer or that Employee is permitted to use
     for Employee’s employment Employer [sic] remains Employer’s
     property and that Employee has no rights to keep such things, use them
     for non-Company use, retain them upon Employee’s termination or
     cessation of Employee’s employment with Employer, or use them in
     competition against Employer at any time. * * *

     d. Restrictive Covenants. Employee agrees further that in order to
     preserve the confidentiality of the Confidential Information, to prevent
     the theft or misuse of the Confidential Information, to protect
     Employer’s client and account relationships, with both its prospective
     and existing clients, to protect its client goodwill, and to protect
     Employer from improper or unfair competition, Employee will not,
     directly or indirectly, during Employee’s employment and for a period
     of two (2) years from the date Employee’s employment with Employer
     ends, terminates or expires, for any reason whatsoever, whether such
     termination or expiration is voluntary or involuntary, perform any of
     the following activities.

            i. Non-Solicitation of Company Officers, Employees, or
     Contractors. Employee will not, directly or indirectly, solicit, divert,
     or attempt to solicit or divert, from Employer any officer, employee,
     contractor or any person providing services to, or on behalf of,
     Employer, or influence any such person to no longer serve as an officer,
     employee or contractor, or provide services to, or for, Employer.

             ii. Non-Solicitation of Company Clients and Accounts. For
     the purposes of this Agreement, “Employee’s Team” shall be defined
     as all persons who are supervised by Employee and all persons’
     performance upon which Employee’s Management Bonus is based.
     Employee will not: (i) call upon, contact, solicit, divert, service, or
     accept any business from any Burns & Wilcox client or account for the
     purposes of directly or indirectly providing any services or products
     similar to those offered by Employer, including, but not limited to,
     distribution, underwriting, financing, claims, loss control and/or audits;
     (ii) directly or indirectly solicit, divert, service or accept on behalf of
     any new employer or new entity any insurance policy for a particular
     insured party for which insured party the Employee or any member of
     Employee’s Team had provided such services or attempted to provide
                                         21
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.22    Page 22 of 52




      services in the two years prior to the end of Employee’s employment
      with Employer. For the purposes of this Agreement, “client” or
      “account” shall include any insurance solicitor, insurance agent,
      insurance broker, insurance producer, insurance wholesaler, managing
      general agent, risk manager, third party administrator or otherwise with
      whom Employee or any member of Employee’s Team had written,
      quoted or been asked to write or quote contracts and/or policies,
      facilitated placement or otherwise provided brokerage services to on
      behalf of Employer during the two (2) years preceding the date of
      Employee’s termination and/or resignation from Employer. For the
      purposes of this Agreement, “account” shall include any insurance
      policy Employer or any member of Employee’s Team had written,
      quoted or been asked to write or quote during the two (2) years
      preceding the date of Employee’s termination and/or resignation from
      Employer.

      iii. Non-Competition. During the Employee’s employment with
      Employer, Employee shall not directly or indirectly engage in any
      action or provide support, assistance or services to any other person or
      entity, if such activity would constitute competition with Employer’s
      business. This prescription shall not apply to solely passive
      investments to which Employee provides no advisory, employment or
      solicitation services. [EX 2 and 3, BURNS & WILCOX’s 2018
      Management Bonus Agreement].

      70.   On or about March 18, 2019, Defendant Watson signed this 2018

Management Bonus Agreement. [EX 2, Watson Management Bonus Agreement].

      71.   On or about May 24, 2019, Defendant Ruppel signed this 2018

Management Bonus Agreement. [EX 3, Ruppel Management Bonus Agreement].

      72.   Despite the fact that Defendant Carson, Sr. was a corporate officer of

BURNS & WILCOX (and was therefore charged with acting in the best interests of

the corporation), he refused to sign the Management Bonus Agreement.



                                        22
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.23    Page 23 of 52




      73.     The reason that Carson, Sr. refused to sign a 2018 document

contractually obligating him to observe BURNS & WILCOX’s non-solicitation,

non-competition and non-disclosure clauses recently became obvious. Despite his

30+ year tenure with BURNS & WILCOX, he turned rogue and led at least the seven

individual Defendants named in this lawsuit to leave BURNS & WILCOX and join

him at CRC.

      74.     Because of his status as an Executive Vice President of BURNS &

WILCOX, Carson, Sr. had full access to all BURNS & WILCOX financial records.

This included the production amounts of each producer or managing director in each

of BURNS & WILCOX’s offices. He also had access to names of BURNS &

WILCOX’s clients and virtually every other confidential trade secret belonging to

BURNS & WILCOX. As one in the inner circle, he regularly received financial

reports.

      75.     As a result of Carson, Sr.’s unfettered access to BURNS & WILCOX

information, Carson, Sr. knew who the highest performers in the company were, and

what their compensation levels were.

      76.     On or about October 18, 2019, Carson, Sr. stood on a table at the Ft.

Worth/Dallas office of BURNS & WILCOX, and announced to the gathered

employees that he was resigning effective immediately to go work with CRC.




                                        23
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.24   Page 24 of 52




      77.   This announcement was made less than a week before BURNS &

WILCOX’s 50th anniversary leadership meeting, to be held in Michigan and attended

by BURNS & WILCOX personnel from across the country.

      78.   Over the course of the last few weeks, numerous BURNS & WILCOX

employees report having been contacted by Carson, Sr. and others (including

headhunters) working at his direction. In several instances, Carson, Sr. or those

working at his direction expressly solicited the BURNS & WILCOX employee to

leave BURNS & WILCOX and join CRC.

      79.   Unless stopped, Carson, Sr. will continue to directly or indirectly

approach, solicit and hire BURNS & WILCOX employees, wrongfully violating his

obligations to BURNS & WILCOX, and enticing and causing BURNS & WILCOX

employees to violate their contractual obligations to BURNS & WILCOX, all for

the purpose of making CRC successful to the detriment of BURNS & WILCOX.

      80.   For its part, Defendant CRC is well aware of what Carson, Sr. is doing.

It has recently announced that it intends to dramatically expand its small business

lines, and this industry segment is one of the areas in which BURNS & WILCOX is

particularly strong. CRC is improperly raiding the employees of a principal

competitor, and it is doing so under the guidance and direction of a rogue defector

who holds BURNS & WILCOX’s private and confidential information and trade

secrets.


                                        24
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.25    Page 25 of 52




                                 COUNT I
                        BREACH OF FIDUCIARY DUTY
                     (AGAINST DEFENDANT CARSON, SR.)

      81.      Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      82.      At all relevant times prior to October 18, 2019, Defendant Carson, Sr.

was a high-level corporate officer of BURNS & WILCOX.

      83.      On October 17, 2019 Carson, Sr. held the position of Executive Vice

President, Managing Director, of BURNS & WILCOX and he was the highest

compensated employee of BURNS & WILCOX.

      84.      At that time, he was one of only four executive Vice Presidents in the

company, and he had access to virtually all of BURNS & WILCOX’s confidential

information and trade secrets.

      85.      As a corporate officer of BURNS & WILCOX, Carson, Sr. owed strict

fiduciary duties to BURNS & WILCOX.

      86.      The fiduciary duties at issue here are both common law and statutory

obligations.

      87.      BURNS & WILCOX has standing to enforce its claim against Carson,

Sr. for breach of fiduciary duties.

      88.      The fiduciary duties at issue include the highest level of good faith,

care, loyalty, and fair dealing, and among other things, they prohibit Carson, Sr. from


                                          25
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.26    Page 26 of 52




dealing dishonestly and in an underhanded fashion with BURNS & WILCOX, or in

a way that deprives BURNS & WILCOX of the value or economic benefit of its

business interests.

      89.    While owing fiduciary duties to BURNS & WILCOX, Carson, Sr.

breached these fiduciary duties by, inter alia:

             a. Placing his own interests ahead of those of BURNS & WILCOX;

             b. Failing to ensure that information he knew was to be treated as
                confidential and proprietary to BURNS & WILCOX, remained
                confidential;

             c. Intentionally accessing internal, confidential training and test results
                of BURNS & WILCOX employees to select or target certain
                employees of BURNS & WILCOX to approach about leaving
                BURNS & WILCOX and moving to CRC;

             d. Intentionally accessing internal confidential underwriting, sales,
                profits, and similar records of BURNS & WILCOX to select or
                target certain employees of BURNS & WILCOX to approach about
                leaving BURNS & WILCOX and moving to CRC;

             e. Intentionally accessing internal compensation and bonus records of
                BURNS & WILCOX to select or target certain employees of
                BURNS & WILCOX to approach about leaving BURNS &
                WILCOX and moving to CRC; and

             f. Upon information and belief, intentionally holding himself out to
                CRC as having access to internal, confidential information,
                including trade secrets, of BURNS & WILCOX, which made him
                appear valuable to CRC for employment.

      90.    The actions of Carson, Sr. have proximately caused, and will continue

to proximately cause, significant irreparable harm and monetary damages to BURNS


                                          26
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.27   Page 27 of 52




& WILCOX. That is, as a direct and proximate result of Carson Sr.’s breaches of

fiduciary duties, BURNS & WILCOX has been and will continue to be damaged.

      91.    The conduct of Carson, Sr., including the misuse of BURNS &

WILCOX’s confidential information to further his own purposes at the expense of

BURNS & WILCOX, has been intentional, wanton, malicious, and in bad faith, and

therefore warrants imposition of exemplary and/or punitive damages.

      92.    BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      93.    Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent any further violation of Carson, Sr.’s
                fiduciary duties to BURNS & WILCOX;

             b. Damages for the actual loss caused by Carson, Sr.’s violation of his
                fiduciary duties to BURNS & WILCOX; and

             c. Such other relief, including interest, costs and attorney’s fees, as the
                Court deems just and equitable.
                           COUNT II
       AIDING AND ABETTING BREACH OF FIDUCIARY DUTIES
                   (AGAINST DEFENDANT CRC)

      94.    Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      95.    At all relevant times prior to October 18, 2019, Defendant Carson, Sr.

was a corporate officer of BURNS & WILCOX. Carson, Sr. held the position of


                                          27
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.28   Page 28 of 52




Executive Vice President, Managing Director, of BURNS & WILCOX. As a

corporate officer of BURNS & WILCOX, Carson, Sr. owed strict fiduciary duties

to BURNS & WILCOX.

      96.   At all relevant times, Defendant CRC knew that Defendant Carson, Sr.

was a corporate officer of BURNS & WILCOX, and that he thus owed fiduciary

duties to BURNS & WILCOX.

      97.   Defendant CRC aided and abetted Defendant Carson, Sr. in breaching

his fiduciary duties to BURNS & WILCOX, by inter alia:

            a. Communicating with Carson Sr. for the purpose of learning from
               him confidential information about various BURNS & WILCOX
               employees that BURNS & WILCOX treated as confidential and
               would not disclose, and which was not otherwise available to the
               public;

            b. Acting on the confidential information that CRC obtained from
               Carson Sr. about various BURNS & WILCOX employees, that CRC
               would not otherwise know but for its communications with Carson,
               Sr. that violated his fiduciary duties to BURNS & WILCOX to
               share;

            c. Encouraging and incentivizing Carson Sr. to place his own interests
               ahead of those of BURNS & WILCOX, for the purpose of
               benefitting CRC (by providing confidential and proprietary BURNS
               & WILCOX information to CRC that BURNS & WILCOX would
               not share with CRC, and which CRC would not otherwise have, but
               for Carson Sr.’s actions);

            d. Knowingly receiving and using information that both Defendant
               Carson Sr. and Defendant CRC knew was to be treated as
               confidential and proprietary to BURNS & WILCOX, and knowing
               that the information had been improperly obtained;


                                       28
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.29    Page 29 of 52




             e. Knowingly receiving and intentionally using internal, confidential,
                training and test results of BURNS & WILCOX employees to select
                or target certain employees of BURNS & WILCOX to approach
                about leaving BURNS & WILCOX and moving to CRC;

             f. Knowingly using internal confidential underwriting, sales, profits,
                and similar records of BURNS & WILCOX procured by Carson, Sr.
                to select or target certain employees of BURNS & WILCOX to
                approach about leaving BURNS & WILCOX and moving to CRC;

             g. Knowingly using confidential internal compensation and bonus
                records of BURNS & WILCOX procured by Carson, Sr. to select
                or target certain employees of BURNS & WILCOX to approach
                about leaving BURNS & WILCOX and moving to CRC;

             h. Hiring Carson, Sr. while he owed fiduciary duties to BURNS &
                WILCOX for the purpose of benefiting from his access to internal,
                confidential information, including trade secrets, of BURNS &
                WILCOX; and

             i. Hiring at least seven of the nine former BURNS & WILCOX
                employees named in this lawsuit.

      98.    These actions proximately caused irreparable harm and serious damage

to BURNS & WILCOX.

      99.    "Where a person in a fiduciary relation to another violates his duty as

fiduciary, a third person who participates in the violation of duty is liable to the

beneficiary." LA Young Spring & Wire Corp v. Falls, 307 Mich. 69, 106 (1943).

      100. The Michigan Supreme Court has stated that a person who knowingly

joins a fiduciary in an enterprise where the personal interest of the fiduciary is or

may be antagonistic to his trust becomes jointly and severally liable with the



                                         29
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.30    Page 30 of 52




fiduciary for the profits of the enterprise. Echelon Homes, LLC v. Carter Lumber

Co., 261 Mich. App 424, 445; rev'd in part on other grounds 472 Mich. 192 (2005).

      101. As a third party who participated in and benefited from Defendant

Carson, Sr.’s breaches of fiduciary duty, Defendant CRC will be required to disgorge

any and all amounts and profits it received as a result of Carson Sr.’s breaches of

fiduciary duties.

      102. Third parties who participate in an agent’s or fiduciary’s breaches of

his duties and receive a benefit from such breach may be liable for unjust enrichment.

Haves-Albion v Kuberski, 421 Mich 170 (1984); see also PSA Quality Systems

(Toronto), Inc v Sutcliffe, 256 FSupp2d 698 (ED Mich 2003).

      103. The actions of CRC in aiding and abetting Carson Sr.’s breach of

fiduciary duties has proximately caused, and will continue to proximately cause,

significant monetary damages and irreparable injury to BURNS & WILCOX. That

is, as a direct and proximate result of Carson, Sr.’s breaches of fiduciary duties and

CRC’s aiding and abetting in those breaches, BURNS & WILCOX has been and

will continue to be damaged and irreparably injured.

      104. The conduct of CRC, including the knowing and intentional misuse of

BURNS & WILCOX’s confidential information to further CRC’s business at the

expense of BURNS & WILCOX has been intentional, wanton, malicious, and in bad

faith, and therefore warrants imposition of exemplary and/or punitive damages.


                                         30
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.31   Page 31 of 52




      105. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      106. Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent further aiding and abetting of Carson, Sr.’s
                breach of his fiduciary duties to BURNS & WILCOX;

             b. Damages for the actual losses caused by CRC’s aiding and abetting
                of Carson, Sr.’s breach of his fiduciary duties to BURNS &
                WILCOX;

             c. Such other relief, including interest, costs and attorney’s fees, as
                the Court deems just and equitable.

                                COUNT III
                         TORTIOUS INTERFERENCE
                      (AGAINST CRC AND CARSON, SR.)

      107. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      108. BURNS & WILCOX has consistently invested more time and money

in training and developing its personnel than other insurance wholesale brokers do,

including CRC.

      109. BURNS & WILCOX has also consistently taken steps to protect its

investment in its personnel by keeping its confidential and proprietary information

from being disclosed, including its training programs, test results, underwriting

details, customer records and reports (including sales, profits, compensation and

bonus records), all as alleged above.

                                          31
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19     PageID.32    Page 32 of 52




      110. BURNS & WILCOX therefore has a reasonable expectation of an

ongoing business relationship with its own employees, without improper

interference from CRC, and CRC was at all relevant times aware of BURNS &

WILCOX’s expectation of an ongoing business relationship with its own employees.

      111. CRC nonetheless intentionally and improperly interfered with this

business relationship by using information that CRC knew was improperly procured

by Carson, Sr. from BURNS & WILCOX, for the purpose of interfering with,

disrupting and otherwise severing BURNS & WILCOX’s business (employment)

relationships with many of its employees and inducing breaches of their employment

relationships.

      112. CRC acted knowing that its conduct was certain or substantially certain

to cause BURNS & WILCOX to lose its continued business relationships with at

least some of its employees.

      113. CRC’s acts proximately caused BURNS & WILCOX damages.

      114. BURNS & WILCOX is aware that, as a competitor, CRC is entitled to

fairly compete with BURNS & WILCOX for the best talent in the industry. CRC is

not, however, privileged to use improper means to secure confidential and

proprietary information about BURNS & WILCOX from a rogue BURNS &

WILCOX insider, and to knowingly use that information to cherry-pick BURNS &

WILCOX’s top talent from BURNS & WILCOX’s private vaults.


                                       32
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.33    Page 33 of 52




       115. In addition, BURNS & WILCOX has a reasonable expectation of

continued business with its clients, and as a competitor in the same industry, CRC is

intimately aware of this fact.

       116. As alleged above, BURNS & WILCOX has consistently taken steps to

protect its confidential and protected information, including information relating to

its customer and client relationships, by (among other things) entering into

agreements with its employees, which include non-competition, non-solicitation and

non-disclosure provisions.

       117. BURNS & WILCOX therefore has a reasonable expectation of an

ongoing business relationship with its customers, without improper interference

from CRC (which improperly accessed internal confidential and proprietary

information).

       118. CRC nonetheless intentionally and improperly interfered with these

business relationships by using information that it knew was improperly procured

by Carson, Sr. from BURNS & WILCOX, for the purpose of disrupting BURNS &

WILCOX’s expectancies, relationships, business and existing contracts with its

clients.

       119. CRC acted knowing that its conduct was certain or substantially certain

to cause BURNS & WILCOX to lose its continued business relationship with at least

some of its clients.


                                         33
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19           PageID.34    Page 34 of 52




      120. CRC’s acts proximately caused BURNS & WILCOX irreparable injury

and damages.

      121. BURNS & WILCOX is aware that, as a competitor, CRC is entitled to

fairly compete with BURNS & WILCOX for a share of industry clients. CRC is

not, however, privileged to use improper means to secure confidential and

proprietary information about BURNS & WILCOX from a rogue BURNS &

WILCOX insider, and to knowingly use that information to cherry-pick the best

clients for itself from BURNS & WILCOX’s private vaults.

      122. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      123. Accordingly, BURNS & WILCOX is entitled to:

               a. An injunction to prevent any further tortious interference with
                  BURNS & WILCOX’s business relationships with its employees;

               b. An injunction to prevent any further tortious interference with
                  BURNS & WILCOX’s business relationships with its clients;

               c. Damages for the actual loss caused by CRC’s and Carson, Sr.’s
                  tortious interference with BURNS & WILCOX’s business
                  relationships with its employees;

               d. Damages for the actual loss caused by CRC’s and Carson, Sr.’s
                  tortious interference with BURNS & WILCOX’s business
                  relationships with its clients;

               e. Such other relief, including interest, costs and attorney’s fees, as
                  the Court deems just and equitable.


                                            34
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.35   Page 35 of 52




                           COUNT IV
          UNJUST ENRICHMENT AND/OR QUANTUM MERUIT
                 (AGAINST CRC AND CARSON, SR.)

      124. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      125. As a result of Defendant Carson Sr.’s improper direct and indirect

solicitation of employees of BURNS & WILCOX, CRC has already hired Carson,

Sr. and at least seven of the nine key former employees of BURNS & WILCOX

named in this lawsuit.

      126. CRC has thus acquired these top-flight employees, not as a result of

legitimate competitive means, but through back-door channels from a rogue BURNS

& WILCOX defector. CRC thus avoided the costs and time normally attendant to

developing its own talent or procuring such employees from a competitor lawfully.

By relying on Carson Sr.’s knowledge about whom to pursue, CRC has drastically

diminished the possibility that it has hired any non-performers, and correspondingly

increased the likelihood that it will hire only top performers.

      127. CRC has not only acquired these new employees, but it has also

acquired the confidential and proprietary information belonging to BURNS &

WILCOX that each of them holds.




                                          35
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.36    Page 36 of 52




      128. Defendant CRC has therefore been unjustly enriched as a result of its

conduct and scheme with Carson Sr., and it has benefited from an inequity by

retaining benefits that rightfully belong to BURNS & WILCOX.

      129. The loss of these employees has irreparably harmed BURNS &

WILCOX, and also caused direct injury, requiring that BURNS & WILCOX bear

the cost and expense of finding other personnel to replace these individuals.

      130. Because Carson Sr. breached his fiduciary duties to BURNS &

WILCOX for his own benefit (and for the benefit of CRC), Carson and CRC are

accountable for all benefits that they obtained through their breaches of fiduciary

duties, and they should be required to disgorge any amounts received or enjoyed as

a result of their improper actions.

      131. These actions by Defendants have caused BURNS & WILCOX

damages.

      132. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      133. Accordingly, BURNS & WILCOX is entitled to:

             a. Damages for the amount of all benefits wrongfully obtained and
                enjoyed by CRC and/or Carson as a result of their improper actions;

             b. Damages for the cost to BURNS & WILCOX to replace the
                individuals wrongfully solicited and hired; and

             c. Such other relief, including interest, costs and attorney’s fees, as
                the Court deems just and equitable.
                                          36
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.37   Page 37 of 52




                          COUNT V
     ACTUAL AND THREATENED MISAPPROPRIATION OF TRADE
      SECRETS (DEFEND TRADE SECRETS ACT, 18 U.S.C. § 1836)
                (AGAINST CARSON, SR. AND CRC)

      134. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      135. Prior to his abrupt departure from BURNS & WILCOX, Carson, Sr.

had access to all BURNS & WILCOX confidential information. This included agent

producer financial information (the “book of business” that specific producers and

office managing directors from BURNS & WILCOX have), client lists, expirations,

renewals, business plans, costs, pricing and/or financial information, and overall

Company financial data belonging to BURNS & WILCOX. Such access was due in

large part to his status as an Executive Vice President of BURNS & WILCOX.

      136. On information and belief, Carson, Sr. improperly used confidential

information belonging to BURNS & WILCOX prior to leaving the Company.

      137. On information and belief, Carson, Sr. did this for the following

reasons, among others:

             a. To make Carson, Sr. appear valuable for employment with CRC;

             b. To identify top producers and office managing directors at BURNS
                & WILCOX;

             c. To directly or indirectly solicit top producers and office managing
                directors at BURNS & WILCOX for employment at CRC;

                                          37
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.38   Page 38 of 52




            d. To enable CRC to acquire a competitive edge against BURNS &
               WILCOX;

            e. To enable Carson, Sr. to have a competitive edge against BURNS &
               WILCOX in pricing;

            f. To enable Carson, Sr. to have confidential information of BURNS
               & WILCOX clients, which in turn, enables Carson, Sr. to solicit
               clients and employees away from BURNS & WILCOX; and

            g. Overall, to unjustly benefit himself and CRC at the expense of
               BURNS & WILCOX.

      138. The confidential information used by Carson, Sr. derives independent

economic value, actual or potential, from not being generally known to, and not

being readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information.

      139. Further, BURNS & WILCOX has consistently taken reasonable

measures to keep its confidential and proprietary information secret. The measures

taken by BURNS & WILCOX include:

            a. Requiring that managing directors and producers sign agreements
               protecting the confidentiality of such documents; and

            b. Limiting access to such information to those who have a “need to
               know” such information. In general, this is done by granting
               electronic access to employees (such as office managing directors
               or producers) on a need-to-know basis.




                                       38
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.39   Page 39 of 52




      140. Thus, this information is a trade secret within the meaning of 18 U.S.C.

§ 1839(3).

      141. This information is also related to a product or service used in, or

intended for use in, interstate or foreign commerce (namely, the placement of

insurance policies across state lines and in foreign countries).

      142. On information and belief, Carson, Sr. willfully and maliciously

misappropriated, and continues to threaten to misappropriate, BURNS & WILCOX

trade secrets by, among other things:

             a. Acquiring BURNS & WILCOX trade secrets while knowing or
                having reason to know that he was acquiring those trade secrets for
                improper means;

             b. Using improper means to acquire knowledge of BURNS &
                WILCOX trade secrets and then improperly disclosing them or
                using those trade secrets without BURNS & WILCOX’s express or
                implied consent;

             c. Knowing or having reason to know, at the time that he disclosed
                and/or used Plaintiff’s trade secrets without BURNS & WILCOX’s
                express or implied consent, that his knowledge of those trade secrets
                was acquired under circumstances giving rise to a duty to maintain
                their secrecy or limit their use;

             d. Using such trade secrets to solicit top producers and managing
                directors from BURNS & WILCOX and steering them, directly or
                indirectly, to employment at CRC;

             e. Providing such trade secrets to CRC to enable CRC to have a
                competitive edge against BURNS & WILCOX;




                                          39
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19          PageID.40   Page 40 of 52




                f. Misappropriating such trade secrets to enable Carson, Sr. and CRC
                   to have a competitive edge against BURNS & WILCOX in pricing
                   and in attracting clients; and

                g. Misappropriating such trade secrets to enable himself to have
                   confidential information about BURNS & WILCOX clients, which
                   in turn, enables Carson, Sr. to continue to solicit and attract both
                   employees and clients away from BURNS & WILCOX.

      143. On information and belief, the misappropriation of trade secrets by

Carson, Sr. was done with the agreement, knowledge and/or consent of CRC.

      144. The misappropriation of BURNS & WILCOX’s trade secrets by

Carson, Sr. was done to wrongfully benefit both Carson, Sr. and CRC, and each

individually.

      145. On information and belief, Carson, Sr. wrongfully used such trade

secrets for a considerable period of time prior to his abrupt resignation.

      146. On information and belief, during such time, Carson, Sr. used such

information for the competitive advantage of Carson, Sr. himself and CRC and to

the competitive disadvantage of BURNS & WILCOX.

      147. The actions of Carson, Sr. and CRC in misappropriating BURNS &

WILCOX trade secrets were done in bad faith.

      148. BURNS & WILCOX has been irreparably harmed, and absent

injunctive relief, will continue to be irreparably harmed by Carson, Sr.’s and CRC’s

willful and malicious misappropriation of BURNS & WILCOX trade secrets.


                                           40
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.41   Page 41 of 52




      149. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      150. Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent any further actual or threatened
                misappropriation of BURNS & WILCOX trade secrets by Carson,
                Sr. and CRC;

             b. Damages for the actual loss caused by Carson, Sr.’s and CRC’s
                misappropriation of BURNS & WILCOX trade secrets;

             c. Damages for unjust enrichment caused by Carson Sr.’s and CRC’s
                misappropriation of BURNS & WILCOX’s trade secrets that is not
                addressed in computing damages for actual loss;

             d. Exemplary damages in an amount not to exceed two times the
                amount of damages awarded under (b)-(c), above;

             e. Reasonable attorneys’ fees; and

             f. Such other relief as the Court deems just and equitable, including
                reasonable royalties in the event BURNS & WILCOX so elects.
                         COUNT VI
                 ACTUAL AND THREATENED
           MISAPPROPRIATION OF TRADE SECRETS
     MICHIGAN UNIFORM TRADE SECRETS ACT, MCL § 445.1901
               (AGAINST CARSON, SR. AND CRC)

      151. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      152. Prior to his abrupt departure from BURNS & WILCOX, Carson, Sr.

had access to all BURNS & WILCOX confidential information. This included agent

                                          41
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19     PageID.42    Page 42 of 52




producer financial information (the “book of business” that specific producers and

office managing directors from BURNS & WILCOX have), client lists, expirations,

renewals, business plans, costs, pricing and/or financial information, and overall

Company financial data belonging to BURNS & WILCOX. Such access was due in

large part to his status as an Executive Vice President of BURNS & WILCOX.

      153. On information and belief, Carson, Sr. improperly used confidential

information belonging to BURNS & WILCOX prior to leaving the Company.

      154. On information and belief, this was done for the following reasons,

among others:

            a. To make Carson, Sr. appear valuable for employment to CRC;

            b. To identify top producers and office managing directors at BURNS
               & WILCOX;

            c. To solicit top producers and office managing directors at BURNS &
               WILCOX for employment at CRC;

            d. To enable CRC to have a competitive edge against BURNS &
               WILCOX;

            e. To enable Carson, Sr. to have a competitive edge against BURNS &
               WILCOX in pricing;

            f. To enable Carson, Sr. to have confidential information of BURNS
               & WILCOX clients, which in turn, enables Carson, Sr. to solicit
               employees and clients away from BURNS & WILCOX; and

            g. Overall, to unjustly benefit himself and CRC at the expense of
               BURNS & WILCOX.



                                       42
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.43    Page 43 of 52




       155. The confidential information used by Carson, Sr. derives independent

economic value, actual or potential, from not being generally known to, and not

being readily ascertainable through proper means by, another person who can obtain

economic value from the disclosure or use of the information.

       156. Further, BURNS & WILCOX has taken reasonable measures to keep

said information secret. This includes:

              a. Requiring that managing directors and producers sign agreements
                 protecting the confidentiality of such documents; and

              b. Limiting access to such documents to those who have a “need to
                 know” such information. In general, this is done by granting
                 computer access to employees (such as office managing directors or
                 producers) on a need-to-know basis.

       157. Thus, this information is a trade secret within the meaning of MCL §

445.1902(d).

       158.    On information and belief, Carson, Sr. willfully and maliciously

misappropriated, and threatened to continue to misappropriate, BURNS & WILCOX

trade secrets by, among other things:

              a. Acquiring BURNS & WILCOX trade secrets while knowing or
                 having reason to know that he was acquiring those trade secrets by
                 improper means;

              b. Using improper means to acquire knowledge of BURNS &
                 WILCOX trade secrets and then disclosing them or using those trade
                 secrets without BURNS & WILCOX’s express or implied consent;



                                          43
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19         PageID.44    Page 44 of 52




             c. Knowing or having reason to know, at the time that he disclosed
                and/or used Plaintiff’s trade secrets without BURNS & WILCOX’s
                express or implied consent, that his knowledge of those trade secrets
                was acquired under circumstances giving rise to a duty to maintain
                their secrecy or limit their use;

             d. Using such trade secrets to solicit top producers and managing
                directors from BURNS & WILCOX and steering them, directly or
                indirectly, to employment at CRC;

             e. Providing such trade secrets to CRC to enable CRC to have a
                competitive edge against BURNS & WILCOX;

             f. Misappropriating such trade secrets to enable Carson, Sr. to have a
                competitive edge against BURNS & WILCOX in pricing; and

             g. Misappropriating such trade secrets to enable Carson, Sr., CRC and
                other Defendants to have confidential information of BURNS &
                WILCOX, which in turn, enables Carson, Sr. to solicit employees
                and clients away from BURNS & WILCOX.

      159. On information and belief, the misappropriation of trade secrets by

Carson, Sr. was done with the agreement, knowledge and/or consent of CRC.

      160. The misappropriation of trade secrets by Carson, Sr. was done to

wrongfully benefit both Carson, Sr. and CRC, and each individually.

      161. On information and belief, Carson, Sr. improperly used such trade

secrets for a considerable period of time prior to his abrupt resignation.

      162. On information and belief, during such time, Carson, Sr. used such

information for the competitive advantage of Carson, Sr. himself and CRC and to

the competitive disadvantage of BURNS & WILCOX.



                                          44
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.45   Page 45 of 52




      163. The actions of Carson, Sr. and CRC in misappropriating BURNS &

WILCOX trade secrets were done in bad faith.

      164. BURNS & WILCOX has been irreparably harmed, and absent

injunctive relief, will continue to be irreparably harmed by Carson, Sr.’s and CRC’s

willful and malicious misappropriation of BURNS & WILCOX trade secrets.

      165. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      166. Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent any further actual or threatened
                misappropriation of BURNS & WILCOX trade secrets by Carson,
                Sr. and CRC;

             b. Damages for the actual loss caused by Carson, Sr.’s and CRC’s
                misappropriation of BURNS & WILCOX’s trade secrets;

             c. Damages for any unjust enrichment caused by Carson, Sr.’s and
                CRC’s misappropriation of BURNS & WILCOX’s trade secrets that
                is not taken into account in computing actual loss;

             d. Reasonable attorneys’ fees; and

             e. Such other relief as the Court deems just and equitable, including
                reasonable royalties in the event BURNS & WILCOX so elects.

                         COUNT VII
                   BREACH OF CONTRACT
          (DEFENDANTS HAILEY, CARSON, JR., WATSON,
      COLEMAN, GIBSON, RUPPEL, PAGE, SUTTON, AND APPEL)

      167. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.
                                          45
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19          PageID.46    Page 46 of 52




       168. Each of the nine Defendants named in this Count executed a contractual

Agreement with BURNS & WILCOX by which each of the nine Defendants agreed,

inter alia:

              a. That BURNS & WILCOX has a legitimate business purpose in the
                 protection of its trade secrets, proprietary information, competitive
                 position, methods of operation, processes, procedures and vendors.
                 [EX 1, EX 2, EX 3, Section 5(g)].

              b. That BURNS & WILCOX has a legitimate need to protect itself
                 from improper or unfair competition and to protect its Confidential
                 Information, as well as its client and account relationships with both
                 its prospective and existing clients and accounts, and that the
                 restrictions in those agreements are reasonable and necessary to
                 protect BURNS & WILCOX’s operations, legitimate competitive
                 interests, and confidential information. [EX 1, EX 2, EX 3, Section
                 5(e)].

              c. Not to disclose to anyone, directly or indirectly, or to improperly use
                 any confidential information belonging to BURNS & WILCOX at
                 any time, either before or after termination of employment with
                 BURNS & WILCOX. [EX 1, EX 2, EX 3, Section 5(a)(i)].

              d. Not to request or instruct directly or indirectly anyone to use any
                 trade secret or confidential or proprietary information belonging to
                 BURNS & WILCOX, at any time during or after their employment
                 with BURNS & WILCOX, including “agent lists, client lists,
                 contract terms, ratings, expirations, renewals, business plans, costs,
                 pricing and/or financial information” belonging to BURNS &
                 WILCOX. [EX 1, EX 2, EX 3, Section 5(a)(i)].

              e. That any confidential information given to him or her by BURNS &
                 WILCOX remains BURNS & WILCOX’s property and that
                 Employee has no right to keep such things, use them for non-
                 Company use, or use them in competition against BURNS &
                 WILCOX at any time. [EX 1, EX 2, EX 3, Section 5(b)].



                                          46
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19       PageID.47    Page 47 of 52




             f. For a period of two years after employment with BURNS &
                WILCOX ceases, not to “directly or indirectly, solicit, divert, or
                attempt to solicit or divert” from BURNS & WILCOX any
                employee, or to influence any person to no longer serve as an
                employee of BURNS & WILCOX. [EX 1, EX 2, EX 3, Section
                5(d)(i)].

             g. For a period of two years after employment with BURNS &
                WILCOX ceases, not to “call upon, contact, solicit, divert, service,
                or accept any business” from any BURNS & WILCOX client or
                account for the purposes of directly or indirectly providing any
                services or products similar to those offered by BURNS &
                WILCOX. [EX 1, EX 2, EX 3, Section 5(d)(ii)].

             h. During employment and for a period of two years thereafter, not to
                directly or indirectly engage in any activity that constitutes
                competition with BURNS & WILCOX’s business. [EX 1, EX 2, EX
                3, Section 5(d)(iii)].

             i. For a period of two years following termination from BURNS &
                WILCOX, promptly to report the existence of this Agreement to any
                new employer, and provide to any new employer a copy of the
                relevant agreement and notify the new employer of the obligations
                in the agreement. [EX 1, EX 2, EX 3, Section 5(g)].

      169. After the nine Defendants named in this Count left their employment at

BURNS & WILCOX, BURNS & WILCOX personnel learned that several of these

Defendants have reached out to current BURNS & WILCOX employees by

LinkedIn, telephone, email, and other social media in an effort to solicit them to

leave BURNS & WILCOX and join CRC.           This is a breach of the non-solicitation

provision.




                                        47
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.48    Page 48 of 52




      170. Upon information and belief, most or all of the nine Defendants in this

Count have made such overtures, in violation and breach of their contractual

agreements.

      171. Upon information and belief, one or more of the nine Defendants in this

Count may be improperly using BURNS & WILCOX’s confidential proprietary

information and trade secrets in violation of their contractual obligations. This is a

breach of the non-use provision.

      172. Upon information and belief, one or more of the nine Defendants in this

Count may be attempting to solicit business and/or BURNS & WILCOX employees,

on behalf of CRC (the new employer of all seven), in violation of their contractual

obligations to BURNS & WILCOX. This is a breach of the non-solicitation

provision.

      173. Each of the nine Defendants in this Count has agreed that a violation of

the restrictions in their Agreement would result in irreparable harm to BURNS &

WILCOX, [EX 1, EX 2, EX 3, Section 5(e)], that if any of them breach their

Agreement, remedies at law are inadequate and therefore that BURNS & WILCOX

may seek injunctive relief as well as other remedies and damages upon a breach.

[EX 1, EX 2, EX 3, Section 5(g)].

      174. BURNS & WILCOX has been damaged and irreparably injured by

each discrete breach of contract committed by each Defendant named in this Count.


                                         48
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19            PageID.49   Page 49 of 52




      175. Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent any further actual or threatened breach of
                contract by each of the nine Defendants in this Count;

             b. Damages for the actual losses caused by each or any of the nine
                Defendants’ breach of contract;

             c. Damages for any unjust enrichment caused by each or any of the
                nine Defendants’ breach of contract that is not taken into account in
                computing actual loss;

             d. Such other relief, including interest, costs and reasonable attorney’s
                fees, as the Court deems just and equitable.

                        COUNT VIII
CIVIL CONSPIRACY TO WRONGFULLY DEPRIVE BURNS & WILCOX
     OF ITS CONFIDENTIAL AND PROTECTED INFORMATION
                    (ALL DEFENDANTS)

      176. Plaintiff re-alleges and incorporates by reference into this Count all

allegations in all paragraphs prior to and after this Count.

      177. Upon information and belief, all of the Defendants have engaged in

concerted action to wrongfully deprive BURNS & WILCOX of its confidential and

protected information.

      178. Such actions are in violation of Carson Sr.’s fiduciary duties to BURNS

& WILCOX, as alleged above, and in violation of the contractual obligations owed

by each of the nine individual Defendants (other than Carson, Sr.) who signed

agreements with BURNS & WILCOX agreeing to protect its confidential and

protected information, as also alleged above.

                                          49
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19        PageID.50    Page 50 of 52




      179. Upon information and belief, by various means, each member of the

conspiracy intended to accomplish an unlawful purpose (i.e., deprive BURNS &

WILCOX of its confidential and protected information) or to accomplish a lawful

purpose by unlawful means (i.e., use of a rogue employee—Carson, Sr.—to unfairly

compete for information and new employees).

      180. The civil conspiracy to wrongfully deprive BURNS & WILCOX of its

confidential and protected information has in fact damaged and injured BURNS &

WILCOX by allowing portions of its confidential and proprietary information that

was previously-unknown to CRC to fall into CRC’s hands for its use in competition

against BURNS & WILCOX.

      181. BURNS & Wilcox requests trial by jury as to all issues and parties in

this Count as to which the right to trial by jury has not been contractually waived.

      182. Accordingly, BURNS & WILCOX is entitled to:

             a. An injunction to prevent further actual or threatened civil conspiracy
                to wrongfully deprive BURNS & WILCOX of its confidential and
                protected information, by all Defendants;

             b. Damages for the actual losses caused by each and any Defendants’
                participation in the civil conspiracy to wrongfully deprive BURNS
                & WILCOX of its confidential and protected information;

             c. Damages for any unjust enrichment caused by each and any
                Defendants’ participation in the civil conspiracy to wrongfully
                deprive BURNS & WILCOX of its confidential and protected
                information that is not taken into account in computing actual loss;


                                         50
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19      PageID.51    Page 51 of 52




           d. Such other relief, including interest, costs and reasonable attorney’s
              fees, as the Court deems just and equitable.


                                     Respectfully Submitted,

                                     MANTESE HONIGMAN, P.C.

                                     _/s/Gerard V. Mantese____________

                                     Gerard V. Mantese (P34424)
                                     Douglas L. Toering (P34329)
                                     Kenneth R. Chadwell (P39121)
                                     1361 E. Big Beaver Road
                                     Troy, MI 48083
                                     (248) 457-9200
                                     gmantese@manteselaw.com
                                     dtoering@manteselaw.com
                                     kchadwell@manteselaw.com

October 28, 2019




                                       51
Case 2:19-cv-13167-BAF-APP ECF No. 1 filed 10/28/19   PageID.52   Page 52 of 52

                             VERIFICATION




                                      2
